     CASE 0:19-cv-01098-DSD-KMM Document 17 Filed 06/10/20 Page 1 of 1



                      United States District Court
                          District of Minnesota
                       Civil No. 19-1098(DSD/KMM)

Haley M.,

                  Plaintiff,

v.                                                    ORDER

Andrew Saul, Commissioner
Of Social Security,

                  Defendant.


      This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Katherine

Menendez dated May 11, 2020.      No objections have been filed to the

R&R in the time period permitted.

      Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

      1.     The R&R [ECF No. 16] is adopted in its entirety;

      2.     Plaintiff’s motion for summary judgment [ECF No. 12] is

denied;

      3.     Defendant’s motion for summary judgment [ECF No. 14] is

granted; and

      4.     This matter is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 10, 2020

                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court
